Citation Nr: 0016195	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-00 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the period from 
April 29, 1994 to December 17, 1998.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, since December 17, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in February 1995 and 
February 1997 by the RO in Columbia, South Carolina.  The 
veteran timely appealed these determinations to the Board.

During the pendency of the appeal, the rating for PTSD was 
increased from 30 to 50 percent from December 17, 1998.  On a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the claim 
for a higher evaluation for PTSD remains in appellate status 
before the Board.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  When only the evidence favorable to the claim is 
considered, the claim for service connection for peripheral 
neuropathy on a direct basis is plausible under the law.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for peripheral neuropathy on a direct basis has 
been obtained by the RO.

4.  During the period from April 29, 1994 to December 17, 
1998, the veteran's PTSD was manifested primarily by periods 
of anxiety, depression, isolation, recurrent nightmares and 
insomnia.  These symptoms demonstrate social and industrial 
impairment that is no more than distinct, unambiguous, or 
moderately large in degree, or occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

5.  Since December 17, 1998, the veteran's PTSD has been 
manifested primarily by avoidance, anxiety, depression, 
insomnia, isolation, difficulty with concentration, intrusive 
thoughts and mild paranoia.  These symptoms are productive of 
no more than considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for peripheral 
neuropathy on a direct basis is well grounded and the duty to 
assist has been met.  38 U.S.C.A. § 5107 (West 1991) 

3.  The veteran's peripheral neuropathy was not incurred in 
or aggravated during his military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R § 3.303 
(1999).

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD from April 29, 1994 to December 17, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
1999).

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD since December 17, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Peripheral Neuropathy

Factual Background

Service medical records are negative for complaints, findings 
or treatment associated with peripheral neuropathy and the 
veteran's neurological status was normal on service discharge 
examination in November 1967.

VA and private treatment records dated from November 1952 to 
June 1985 primarily show treatment of the veteran for 
psychiatric symptoms, alcohol and substance abuse, and 
various orthopedic disorders involving the low back, left 
shoulder, left hip, and left leg.  There are no complaints or 
findings pertaining to symptoms consistent with peripheral 
neuropathy.

A VA discharge summary shows the veteran was hospitalized in 
February 1987 for alcohol dependence and mixed substance 
abuse.  On admission the veteran presented as intoxicated and 
reported he had had a problem with drinking since 1982 and 
had been drinking up to a pint of liquor as well as six 16-
ounce beers a day. 

A VA discharge summary shows the veteran was subsequently 
hospitalized in April 1987 complaining of acute onset of 
bilateral foot paralysis.  Nerve connection tests revealed 
that bilateral perineal and posterior tibial nerves showed 
slowing of conduction velocity with low amplitude, 800 
microvolts of amplitude of the left perineal nerve, 3 
millevolts of amplitude of the right perineal nerve.  EMG 
analysis showed acute and subacute denervation in the left 
anterior tibialis and perineal longus, extensor hallucis, the 
extensor digitorum, and the extensor digitorum bridges, 
including 1+ sharp waves with incomplete interference 
pattern.  The results of the studies showed peripheral 
polyneuropathy with lower extremities involved, more left 
perineal nerve.  

A November 1987 VA discharge summary shows the veteran was 
admitted for detoxification.  The examiner noted the 
veteran's medical history was significant for treatment for 
peripheral neuropathy, which had recently developed.  

On VA neurologic examination in February 1988 the veteran had 
normal muscle mass, tone and strength except in the right 
foot where there was obviously a right foot drop.  He was 
able to wiggle his toes using his extensor hallucis longus 
and his extensor digitorum muscles but had no ability to 
overcome gravity.  He was unable to dorsiflex his left ankle.  
His gait was characterized by foot drop on the left.  Sensory 
examination disclosed a decrease in pinprick in both lower 
extremities in a high stocking fashion to pinprick.  
Vibratory sense was diminished in the left leg.  Joint 
position sense was bilaterally normal.  Tendon reflexes were 
absent in both ankles and present otherwise.  There were no 
pathologic reflexes present.  The clinical impression was 
bilateral distal lower extremities peripheral neuropathy, 
left more than right and left peroneal nerve palsy, requiring 
utilization of a left foot drop brace.  The examiner 
concluded that these symptoms were consistent with an 
alcoholic polyneuropathy, noting that other causes had 
apparently been excluded by hospitalization at the VA 
hospital in Asheville, North Carolina.  

Also of record is a March 1988 VA examination report which 
contains a clinical impression of peripheral neuropathy of 
unknown etiology.  

In 1989 the RO received a decision by the Social Security 
Administration (SSA) which shows that the veteran was granted 
disability benefits in July 1983.  However, the records upon 
which that decision, was based, are not of record. 

In November 1989, the veteran submitted a note from his 
private physician dated in May 1968 which shows the veteran 
was home from work for three weeks due to leg numbness.  A 
specific diagnosis was not provided.  

VA outpatient treatment records dated from November 1990 to 
September 1998 show continued treatment of the veteran for 
peripheral neuropathy.  These records are significant for a 
March 10, 1998 entry, which shows a diagnosis of 
polyneuropathy - cause unknown.  The examiner noted the 
veteran's belief that Agent Orange was responsible for the 
peripheral neuropathy and indicated that it was "certainly a 
possible cause."  

The veteran presented testimony at a RO hearing in October 
1998.  He testified that he was exposed to Agent Orange 
during his 13-month tour in Vietnam.  He testified that he 
was in motor transport and carried supplies to different 
units.  He testified that he had seen the chemical on the 
plants and the airplanes as they were spraying it.  He also 
saw the foliage that had been killed by the herbicides and 
that he cut open metal drums that may have contained Agent 
Orange.  He testified that he began to notice numbness in his 
feet and later the legs, while still in Vietnam and that he 
took over-the-counter medications to relieve the symptoms.  
He testified that he was treated for leg numbness six months 
after discharge from service.  

The veteran subsequently testified at a hearing before a 
member of the Board in Washington, D.C. in October 1999.  His 
testimony was essentially unchanged from previous testimony 
given.  He testified that he first experienced numbness, with 
burning and tingling in his legs after about a month in 
Vietnam.  He testified that he sought treatment during this 
time and was given medication, but never given a diagnosis. 
He stated that he forgot to report his problems at separation 
and that following service he sought treatment for acne from 
a private physician and at that time complained about the 
burning in his feet.  He also testified that he sought 
treatment from his family physician in May 1968 for his leg 
problems and missed three weeks of work due to numbness in 
the feet and legs.  He testified that his family physician 
diagnosed peripheral neuropathy, but that the doctor has 
since died and his records are unavailable.  The veteran 
testified that he was first hospitalized for peripheral 
neuropathy in 1987 and that the symptoms he experienced at 
that time were the same as those he experienced in service.  
The veteran submitted evidence which shows he paid for 
medical services rendered between January 1968 and May 1968.  
There is no indication as to what treatment he received.


Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in Vietnam during specified periods of 
herbicide use may be presumed to have disability incurred in 
service if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 169 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Where, however, the issue involves such a 
question of medical causation, competent evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board notes that the first prong of the Caluza well 
grounded analysis, a current disability, is not met with 
respect to peripheral neuropathy due to claimed Agent Orange 
exposure under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The 
peripheral neuropathy contemplated by 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) is one which would have appeared 
within a year after exposure to an herbicide agent.  Thus, 
the veteran's later occurring peripheral neuropathy in 1987 
is not presumed by VA to be etiologically related to exposure 
to herbicide agents used in Vietnam, and the regulatory 
presumption created by 38 C.F.R. § 3.309(e) does not apply in 
the veteran's case.

However, in this case, a March 1998 VA physician has 
suggested the possibility of a relationship between Agent 
Orange exposure and the veteran's peripheral neuropathy.  The 
Board finds that this opinion is sufficient to render the 
claim at least plausible and, hence, well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

On the other hand, the remainder of the competent medical 
evidence relevant to this question militates against the 
veteran's claim.  Service medical records including the 
veteran's November 1967 separation examination are negative 
for peripheral neuropathy.  There is no indication that any 
peripheral neuropathy now present had its origins during 
service.  Although the record shows the veteran was treated 
for leg numbness in May 1968, less than a year after 
separation, these symptoms were not diagnosed as peripheral 
neuropathy.  Moreover there is no competent medical evidence 
as to any nexus between the leg numbness in 1968 and the 
veteran's peripheral neuropathy diagnosed in 1987.  

Although the March 1998 VA physician's statement seems to 
support the veteran's claim for service connection, a 
complete and thorough review of this statement indicates the 
examiner may not have had access to the veteran's claims 
folder, particularly the post-service medical records.  
Furthermore, the VA examiner offered no reasons and bases for 
his conclusion and did not cite any medical authority or 
literature supporting his conclusion.  The Board must 
conclude, therefore, that he based his opinion on the history 
provided by the veteran.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Guimond v. Brown, 6 Vet. App. 69 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993). 

In addition the Board notes that the veteran was awarded SSA 
benefits in 1983.  While the RO did not obtain the veteran's 
SSA records, additional development to obtain these records 
is unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  The medical evidence of record shows that the 
onset of the date of these benefits was July 1983, four years 
prior to his diagnosis of peripheral neuropathy, and that the 
veteran was in generally good health until 1987.  There is no 
indication that the contents of any of the SSA records would 
show a relationship between the veteran's service and any 
post-service peripheral neuropathy.  Thus, no useful purpose 
would be gained in further delaying a decision in this case 
by requesting SSA records.  Accordingly, the Board finds that 
the duty to assist in the development of the veteran's 
service connection claim has been met.  38 U.S.C.A. 
§ 5107(a).

The veteran's testimony has also been considered, but his 
statements are not competent evidence of causality.  As a 
layperson, he is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 
8 Vet.App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995).  
However, the Board finds that, as peripheral neuropathy was 
not shown in service, there is no basis in the current record 
upon which to grant service connection.  Furthermore, the 
evidence of record overall indicates that the veteran's 
peripheral neuropathy is more likely attributable to alcohol 
abuse.

In reaching the above determination, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


II.  Increased Evaluation for PTSD

Factual Background

In a March 1986 rating decision, service connection for PTSD 
was established and a 10 percent evaluation was assigned on 
the basis of a December 1985 VA examination report which 
contained a diagnosis of moderate PTSD.  A 30 percent 
evaluation was assigned in July 1988.  

The veteran's most recent claim for increase was received in 
April 1994.  In support, he submitted VA outpatient treatment 
records dated from July 1988 to April 1994 which show the 
veteran's history was significant for PTSD and alcohol abuse 
in remission.  In April 1993 he was treated for moderate 
anxiety and mild depression .  He reported occasional 
suicidal thoughts but was not suicidal.  Several months later 
in November 1993 the veteran's mood was noted to be better 
and he was more stable and less depressed. 

Of particular significance is a February 1994 entry in which 
the veteran reported that during his time in Vietnam he had 
the "best possible duty" as a motor transport driver.  He 
recalled the country and its people as "beautiful" and 
would return if he could.  The only bad dreams or strong 
thoughts he recalled were of Vietnamese or American women who 
wore "lone ranger" type masks selling hot dogs on the 
street.  The examiner observed no PTSD symptoms and when the 
veteran was asked how he got the diagnosis, he indicated it 
was during VA hospitalization.  On psychiatric evaluation the 
veteran denied depression, anxiety, temper problems, suicidal 
or homicidal ideation, paranoia or hallucinations or PTSD 
symptoms.  He denied ideas of reference, delusions of 
grandiosity of thought broadcasting.  The examiner noted the 
veteran's history of alcohol dependence and narcotic abuse.  
The veteran reported that he sleeps three to six hours and 
described his appetite as "ok."  He lives alone and 
occasionally sees his sister who lives a half mile away.  On 
good days he goes to a local convenience store to chat with 
people.  On examination the veteran was neat in appearance 
with good eye contact.  He was oriented times three and his 
speech was normal.  There were some irrelevant comments made 
but nothing bizarre or loose was noted.  His affect was calm, 
pleasant, neutral and not blunted.  The veteran was not 
suicidal or homicidal.  The clinical impression was history 
of PTSD and dysthymia with no symptoms now.  

An October 1994 VA hospital discharge summary shows the 
veteran presented for admission in an agitated state and was 
found to have a bag containing Valium and Tylenol.  He 
appeared very sedated but denied taking the drugs while in 
the hospital.  He described himself as feeling depressed but 
was noted to have severe anxiety attacks up to three per day, 
for the preceding month.  He also reported feeling depressed 
with increase in sleep, fatigue, crying spells and self-
reports of hyperactivity.  He denied any suicidal or 
homicidal thoughts.  The diagnosis at discharge was sedative 
hypnotic withdrawal and dysthymia.  

The veteran presented testimony at a RO hearing in October 
1995 about the onset of and severity of PTSD.  He also 
testified as to his current condition and disability, stating 
that he had frequent dreams, a limited social life and 
episodes of depression.  

On VA examination in November 1995 the veteran complained of 
difficulty sleeping and described dreams about snakes and 
rats in the Vietnam riverbeds along with an ongoing dream 
about a hotdog stand and two Vietnamese waitresses in "lone 
ranger outfits" with masks on.  He stated that when the 
waitresses bend down to fix the hotdogs and stand back up 
again, the masks are off and they look like Vietcong.  He 
wakes up from these dreams sweaty and nervous and it takes 
him about an hour to go back to sleep.  He also has a 
recurrent dream of being a truck driver and loading dirt when 
two of the men with him were blown up.  The veteran had the 
dreams about once a week and on other nights may wake up 
several times for no particular reason.  He stated that he 
stays by himself and has always had a difficult time 
communicating with others, which is probably why he has never 
been married.  His biggest activity may be to go to sit at a 
local store and greet people as they walk in, but not 
actually engage in conversation with them.  He reported 
feeling depressed most of the time and that he tends to avoid 
television or anything having to do with the war.  He does 
not like crowds and has not been shopping in the past seven 
years and only shops for groceries when he absolutely has to.  
He stated that helicopters and fire whistles make him feel he 
is back in Vietnam and in general he feels afraid and 
paranoid of other people.  He is currently being seen by a 
physician and is taking several medications.  The examiner 
noted the veteran's past psychiatric history was significant 
for PTSD and possibly bipolar disorder.  

The veteran's post-service employment history includes work 
as a salesman, in cotton mills and convenience stores.  He 
has been unable to work since 1981 stating that he has 
difficulty with things getting on his nerves and that he has 
not tried to go back.  The veteran has never been married and 
has no children.  He denied any alcohol or illicit drug use 
in the past year.  On examination the veteran was alert, 
oriented and cooperative.  His mood was somewhat anxious with 
a congruent affect and speech was somewhat loud, but of 
regular rate.  His facial expression was anxious with fair 
eye contact.  There was no psychomotor agitation or 
retardation.  Thought processes were logical and goal 
directed and thought content was devoid of any auditory or 
visual hallucination, except for the specific flashbacks 
associated with  helicopters and fire whistles.  He was 
somewhat paranoid, but there were no specific delusions.  He 
denied any homicidal ideation, but admitted to frequent 
suicidal ideation, with no active attempts.  His memory was 
intact for immediate, recent and remote events.  He was 
unable to concentrate well enough to spell "world" 
backwards, but could interpret a proverb.  His intelligence 
was estimated in the average range and he had partial insight 
into his current condition.  The examiner concluded that 
given the veteran's weekly dreams, which are no different 
than currently documented in the claims file, his avoidance 
of others, his detachment, his difficulty in concentrating 
during the examination and his difficulty with staying 
asleep, his level of disability remained in the high mild to 
low moderate range.  The examiner noted the veteran was 
unclear as to why he was unable to work, except that crowds 
affect his nerves.  He was unable to justify specifically 
what this meant.

VA outpatient treatment records dated from February 1995 to 
June 1996 show continued psychiatric treatment.

The veteran presented testimony at a RO hearing in October 
1998.  He testified that he received therapy and medication 
for his condition.  He stated that he has no close friends 
and does not socialize much.  He testified that he goes to a 
nearby store and stays for several hours.  He testified that 
he speaks to people but does not talk with them much.  He 
testified that he no longer enjoys television or listening to 
music.  

During a subsequent December 1998 VA examination the veteran 
reported that he has not worked since 1982 largely due to his 
peripheral neuropathy.  He also reported trouble with PTSD, 
which included nightmares and intrusive thoughts about 
Vietnam.  He sleeps four to five hours a night although the 
sleep is interrupted.  He lives by himself and has no real 
connection to friends or family.  He does as little as he can 
to keep the house together.  He was anxious and depressed and 
had some thoughts of suicide.  He avoided things on 
television that remind him of the war.  On examination the 
veteran was poorly groomed and unshaven.  He appeared anxious 
and moderately depressed.  He denied hallucinations and was 
oriented to time, person and place.  The veteran's GAF score 
was 55.  The examiner opined that the veteran was quite 
isolated and had ongoing problems with depression, anxiety, 
insomnia and intrusive thoughts.  He had no real meaningful 
interpersonal relationships.  The examiner concluded the 
veteran was moderately to severely disabled from his 
psychiatric disorder.  

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in October 1999.  His 
testimony was essentially unchanged from previous testimony 
given.  He testified that he has difficulty sleeping, and 
nightmares.  The nightmares occur 2-3 nights a week and are 
sometimes related to his experiences in Vietnam.  The veteran 
also testified that helicopters and sirens cause flashbacks 
which last 15-20 minutes and that he has flashbacks about 
twenty time a week on average.  He testified that he has 
problems with memory and that he tends to be isolated and 
does not leave his house for days at a time.  He testified 
that he is easily angered and short-tempered.  He is 
currently receiving psychiatric treatment every six months 
and taking medication for his symptoms.  The veteran 
testified that he last worked in a cotton mill in 1982 and 
that his main reason for leaving the job was an argument with 
his boss regarding time off.  He testified that he has a 
sister who lives next door that he sees on a weekly basis and 
who takes him to appointments.  He has another sister he has 
not spoken to in three years and a brother he sees 
occasionally.  

Analysis

During the pendency of the veteran's appeal, the criteria for 
evaluating psychiatric disorders was revised, effective 
November 7, 1996.  Hence, he is entitled to application of 
the version of the law most favorable to him.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  As reflected in 
the February 1999 Supplemental Statement of the Case (SSOC), 
the RO has considered the veteran's claim under both the 
former and revised applicable schedular criteria, and applied 
the more favorable result.  The Board will do likewise.  

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 30 percent rating when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The term 
"definite" has been defined as indicative of impairment 
that is distinct, unambiguous, and moderately large in 
degree.  O.G.C. Prec. 9-93 (November 9, 1993).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  A 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the new General Rating Formula for Mental Disorders, a 
30 percent rating contemplates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is appropriate for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

A.  An evaluation in excess of a 30 percent rating for the 
veteran's service-connected PTSD for the period from April 
29, 1994 to December 17, 1998 


The medical evidence of record between April 29, 1994 (claim 
for increase for PTSD) and November 7, 1996 (the effective 
date of the new rating criteria for evaluating mental 
disorders) consists of VA outpatient treatment records dated 
from April 1994 to June 1996 and a November 1995 VA 
examination.  These records describe a fairly consistent 
pattern of symptomatology and manifestations, which may be 
described as productive of definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  

During this period, the veteran's PTSD symptoms essentially 
remained the same, although treatment records show the 
veteran continued to be followed in the psychiatric clinic.  
After carefully reviewing the evidence of record, including 
VA outpatient treatment records, the Board notes that the 
veteran's described symptoms do not appear to meet the degree 
of severity required for a higher evaluation.  In April 1994, 
the veteran was noted to be more stable and less depressed 
and doing well on medications.  The remaining records show 
that although the veteran indicated difficulty communicating 
with others, he would sit outside a local store and speak to 
people as they walked in.  Furthermore, he has required no 
inpatient psychiatric treatment specific to PTSD.  

Noted symptomatology at the November 1995 VA examination 
included recurrent nightmares of Vietnam, difficulty 
communicating with others, avoidance of anything war related, 
flashbacks and anxiety.  His mood was somewhat anxious with a 
congruent affect and his speech was somewhat loud, but of 
regular rate. Although the evidence shows that the veteran 
experienced impairment resulting in a clinical assessment of 
high mild to low moderate PTSD, his symptoms themselves were 
not as disabling.  There was no psychomotor agitation or 
retardation and his thought processes were logical and goal 
directed.  There were no auditory or visual hallucinations.  
The veteran had frequent suicidal ideation, but no active 
attempts.  

The totality of this evidence does not suggest more than a 
distinct, unambiguous, or moderately large (i.e., definite) 
impairment in his ability to establish or maintain effective 
and wholesome relationships with people, rather than the 
considerable impairment contemplated for a 50 percent 
evaluation under the former criteria.

The evidence from November 7, 1996 (the effective date of the 
new rating criteria for evaluation of mental disorders) until 
December 17, 1998 (the effective date of the 50 percent 
rating) consists of VA outpatient treatment records dated 
from December 1997 to September 1998.  These records 
primarily show treatment for unrelated disorders.  

Thus, the medical evidence demonstrates that between April 
29, 1994 and December 17, 1998 the veteran's PTSD was 
manifested by occupational and social impairment due to such 
symptoms as anxiety, chronic sleep impairment, nightmares, 
flashbacks and social isolation.  This is consistent with 
social and industrial impairment that is no more than 
distinct, unambiguous and moderately large in degree; or, 
since November 1996, no more than occasional decreases in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.

Inasmuch as the criteria for the next higher 50 percent 
evaluation under either set of rating criteria has not been 
met, it logically follows that the criteria for 70 percent or 
100 percent evaluations under either set of rating criteria 
likewise were not met. 

Therefore, using either the former or revised rating 
criteria, the Board finds that between April 1994 and 
December 1998, the impairment due to PTSD was more consistent 
with a 30 percent rating and that the level of disability 
contemplated in Code 9411 to support the assignment of a 50 
percent rating for the veteran's disability was absent.  

B.  An evaluation in excess of the 50 percent rating for the 
veteran's service-connected PTSD for the period from December 
17, 1998

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not so severely impaired as to 
warrant a disability rating in excess of 50 percent from 
December 17, 1998.  On that date, the veteran underwent VA 
examination, which showed he was quite isolated with no real 
connection to friends or family and had ongoing problems with 
depression, anxiety, insomnia and intrusive thoughts.  He 
denied hallucinations and was well oriented.  This evidence 
clearly shows an increase in the veteran psychiatric 
symptoms.  However, the objective medical evidence does not 
approximate the criteria for a 70 percent disability rating.

The examiner concluded that the veteran was moderately to 
severely disabled from PTSD.  However, his current GAF score 
is 55, which according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
(DSM-IV), represents a level of impairment associated with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) and moderate difficulty in 
social, occupational, or school functioning.  The Board notes 
that under the provisions of 38 C.F.R. § 4.130 (1996) dealing 
with evaluation of psychiatric disability, an examiner's 
classification of the disease (as mild, moderate or severe) 
is not determinative of the degree of disability.  Thus, the 
Board finds that his PTSD is shown to produce no more than 
"considerable" impairment.  The evidence also reveals that 
the veteran is unemployed, but it does not show that his PTSD 
symptoms alone are sufficient to render him unemployable.

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the 1998 VA compensation examination, show that the 
veteran was oriented and alert.  There is no evidence his 
symptoms so reduced his reliability or efficiency as to 
severely impair his ability to obtain or retain employment as 
reflected by the fact that the veteran reported that he had 
not worked since 1982 largely due to his peripheral 
neuropathy.  There is evidence of increased anxiety, but no 
panic attacks.  There is no evidence that the veteran's 
speech has ever been illogical or irrelevant.  On examination 
the veteran was poorly groomed and unshaven, but there was no 
evidence that he engaged in obsessional rituals. 

Furthermore, the GAF 55 assigned by the examiner is 
indicative of only moderate difficulty socially and 
occupationally.  This score does not contemplate severe 
difficulty in social and occupational functioning as is 
required for the assignment of a 70 percent disability 
evaluation.  

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not approach the symptomatology 
required for a 100 percent evaluation.  38 C.F.R. § 4.7 
(1999).  Neither criteria for rating mental disorder was more 
beneficial to the veteran and the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 50 percent for PTSD from December 18, 1998, 
regardless of which criteria are used.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
service-connected PTSD is more disabling than currently 
rated.  However, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  
Accordingly, the Board does not find that the evidence shows 
greater impairment than is recognized by a 30 percent rating 
prior to December 17, 1998 or a 50 percent rating on and 
after December 18, 1998.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for peripheral neuropathy is denied.

An evaluation in excess of 30 percent for PTSD, for the 
period from April 29, 1994 to December 17, 1998 is denied.

An evaluation in excess of 50 percent for PTSD, since 
December 17, 1998 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

